              Case 6:21-bk-00835-KSJ         Doc 43       Filed 06/17/21   Page 1 of 11




                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

In re:

Milind Shashi Bharvirkar,                             Case No. 6:21-bk-00835-KSJ
                                                      Chapter 11

         Debtor.                             /


                    FINAL APPLICATION FOR SUBCHAPTER V TRUSTEE

         COMES NOW, Richard Blackstone Webber II, Subchapter V Trustee ("Applicant"), and

pursuant to 11 U.S.C. §§ 1183(a), 330 of the Bankruptcy Code respectfully requests a final award

and reimbursement of compensation for actual, necessary services rendered and for actual, necessary

expenses incurred as Subchapter V Trustee and in support thereof states as follows:

         1.        AMOUNTS REQUESTED

                   FEES:                         $3,400.00

                   EXPENSES:                     $15.75

                   TOTAL:                        $3,415.75

                   RETAINER:                     $3,000.00

         2.        ORDER AUTHORIZING EMPLOYMENT

                   Applicant is a practicing attorney duly admitted to practice in the United States

Bankruptcy Court for the Middle District of Florida, and he is Subchapter V Trustee herein having

been appointed by this Court's Order dated March 1, 2021 (Document Number 7) and that as such

Subchapter V Trustee, Applicant has performed the services as set forth in the statements attached

hereto as Exhibit "A" and incorporated by reference for the period March 1, 2021 through June 15,

2021.
               Case 6:21-bk-00835-KSJ            Doc 43     Filed 06/17/21     Page 2 of 11




         3.           SUMMARY OF PROFESSIONAL SERVICES

                      The services rendered for and on behalf of the Trustee are summarized as follows:

                      a.     Administration

                             Applicant spent approximately 8.5 hours on general administration of

this Chapter 11 Bankruptcy case.

The administrative tasks included:

    1. Attendance at the Debtor’s Section 341 Meeting of Creditors;

    2. Attendance at the Initial Debtor Interview;

    3. Review Debtor’s Monthly Operating Reports;

    4. Review Debtor’s Plan of Reorganization;

    5. Review of Cash Collateral and other Operating Orders during the Chapter 11 Case; and

    6. Performing Subchapter V Trustee duties and oversight.

         4.           SUMMARY OF EXPENSES

                      a.     PHOTOCOPIES                    $15.75

                      TOTAL EXPENSES                        $15.75

                      Applicant has expended $15.75 in expenses to date in this case.

         5.           SHARING OF COMPENSATION

                      Applicant has not agreed to share the compensation for such services with any person

not contributing thereto, or to share in the compensation of any person rendering services in this

proceeding or in connection with this proceeding to which services Applicant has not contributed.

         6.           RETAINER

                      Applicant has received $3,000.00 retainer in this Chapter 11 case to date.




[15000-7/9143824/1]
               Case 6:21-bk-00835-KSJ           Doc 43      Filed 06/17/21      Page 3 of 11




         7.           JOHNSON FACTORS

                      a.   Time and Labor Required

         The following Attorney provided services and his respective hourly rates are as follows:

         ATTORNEY                      RATE                HOURS                  TOTAL

         Richard B. Webber II          $400.00              8.5                   $3,400.00

         The foregoing fee schedule is reasonable and within the customary schedule of fees charged

by attorneys in the Middle District of Florida for services of the type described. A detailed narrative

of the task performed, time expended in 1/10 hour increments, identity of the attorney or paralegal

providing services, hourly rate and value of the services provided is included in the billing

statements attached hereto as Exhibit "A" and incorporated by reference.

                      b.   Novelty and Difficulty

                           That the novelty and difficulty of the questions presented, the skill required to

perform these legal services properly, and the efficient administration of this estate required an

expertise in bankruptcy law beyond that of the ordinary practitioner, and a level of expertise found at

the higher levels of the profession.

                      c.   Skill Necessary to Perform Legal Services

                           The representation of the Trustee required a high level of knowledge and skill.

                      d.   Preclusion of Other Employment

                           Applicant was not specifically precluded from other employment.

                      e.   Customary Fee

                           The fees requested in this case are based on the customary fees charged by

Applicant for legal services. These fees are based on the nature, extent and value of such services

and the cost of comparable legal services within the community.


[15000-7/9143824/1]
               Case 6:21-bk-00835-KSJ          Doc 43     Filed 06/17/21     Page 4 of 11




                      f.   Fees Fixed or Contingent

                           Applicant has not entered into any agreement, written or oral, express or

implied, with any other party in interest or any attorney of any other party in interest in this

proceeding for the purpose of fixing the amount of the fees or other compensation to be paid to any

party in interest, or any attorney of any party in interest herein for services rendered in connection

therewith.

                      g.   Time Limitations

                           Time limitations were imposed by Orders of the Bankruptcy Court and

Bankruptcy Code.

                      h.   Experience, Reputation and Ability of Attorneys

                           Applicant has the experience, reputation and ability in bankruptcy and

commercial law to justify an award in the amount requested. Richard Blackstone Webber II, the

Subchapter V Trustee in this case, has been a member of the Florida Bar since October 31, 1986 and

devotes substantially all of his legal practice to bankruptcy and related commercial litigation matters.

Applicant received his Juris Doctor Degree from the University of Tulsa, College of Law, on May

3, 1986.

                      i.   Undesirability of the Case

                           Applicant has experienced a delay in payment of fees and costs and assumed a

substantial risk of non-payment if the Subchapter V Chapter 11 case. In addition, the delay in

payment of Applicant's fees further reduces the value of any award. In Missouri v. Jenkins, 109

S.Ct. 2463 (1989), the Supreme Court recognized that delay in payment may justify an enhancement

of a fee award where the applicable statute authorizes a "reasonable attorneys' fee."




[15000-7/9143824/1]
               Case 6:21-bk-00835-KSJ         Doc 43     Filed 06/17/21     Page 5 of 11




                      j.   Awards in Similar Cases

                           Based on the foregoing, the amount requested is well within the range of

awards for similar services within the Middle District of Florida.

         WHEREFORE, Applicant requests a final award of compensation for professional services

rendered and reimbursement of expenses in the total amount of $3,415.75 and allowance and

payment of the total sum as a Subchapter V administrative priority expense claim pursuant to 11

U.S.C. §§ 1183(a) and 330 of the Bankruptcy Code.

                                           DECLARATION

         I Declare under penalty of perjury that I have read the foregoing and it is true and correct to

the best of my knowledge and belief.

                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing Final Application has
been furnished either by U. S. Mail, postage pre-paid and/or by electronic transmission to all parties
in interest listed on the attached mailing matrix this 17th day of June, 2021.

                                                /s/ Richard Blackstone Webber II
                                                Richard Blackstone Webber II, Esq.
                                                Florida Bar No.: 0608394
                                                ZIMMERMAN, KISER & SUTCLIFFE, P.A.
                                                315 E. Robinson St., Suite 600
                                                Orlando, FL 32802
                                                Subchapter V Trustee
RBW/rms




[15000-7/9143824/1]
                                Case 6:21-bk-00835-KSJ       Doc 43          Filed 06/17/21   Page 6 of 11
Label Matrix for local noticing                Milind Shashi Bharvirkar                         Johnson, Pope, Bokor, Ruppel & Burns, LLP
113A-6                                         12219 Pescara Lane                               Attn: Charles A. BUford
Case 6:21-bk-00835-KSJ                         Orlando, FL 32827-7182                           911 Chestnut Street
Middle District of Florida                                                                      Clearwater, FL 33756-5643
Orlando
Thu Jun 17 11:09:24 EDT 2021
Ally Bank                                      Baylor Scott & White Health                      City of St. Pete
PO Box 130424                                  2001 Bryan Street Ste 2600                       PO Box 33034
Roseville MN 55113-0004                        Dallas, TX 75201-3065                            Saint Petersburg, FL 33733-8034



Craig Walkinshaw                               DLT Law Group PA                                 Directv, LLC
2268 Steven Street                             100 S. Ashley Drive Ste 600                      by American InfoSource as agent
Clearwater, FL 33759-1419                      Tampa, FL 33602-5300                             PO Box 5072
                                                                                                Carol Stream, IL 60197-5072


Florida Department of Revenue                  Hyundai Lease Titling Trust                      (p)INTERNAL REVENUE SERVICE
Bankruptcy Unit                                PO Box 20825                                     CENTRALIZED INSOLVENCY OPERATIONS
Post Office Box 6668                           Fountain Valley, CA 92728-0825                   PO BOX 7346
Tallahassee FL 32314-6668                                                                       PHILADELPHIA PA 19101-7346


Internal Revenue Service                       John Glasscock                                   John Glasscock
Post Office Box 7346                           c/o Robert S. Jones, II                          c/o Robert S. Jones, II
Philadelphia PA 19101-7346                     5622 Central Ave.                                5622 Central Avenue
                                               St. Petersburg, FL 33707-1718                    Saint Petersburg, FL 33707-1718


John Glasscock, derivatively on behalf of Pr   John Zumwalt                                     Johnson, Pope, Boker
c/o Robert S. Jones, II                        10203 Tarpon Springs Rd                          Ruppel & Burns, LLP
5622 Central Ave.                              Odessa, FL 33556-5029                            PO Box 26704
St. Petersburg, FL 33707-1718                                                                   Tampa, FL 33623-6704


Johnson, Pope, Bokor, Ruppel & Burns, LLP      Justin and Sheila Banes                          Kia Finance
Attn: Charles A. Buford, Esq.                  154 Poplar Avenue                                88 Station Road
911 Chestnut Street                            West Springfield, MA 01089-2927                  Redhill Surrey UK
Clearwater, FL 33756-5643


Kia Motor Finance                              Orange County Tax Collector                      Parama K. Liberman
PO Box 20825                                   PO Box 545100                                    Ogle Law LLC
Fountain Valley, CA 92728-0825                 Orlando FL 32854-5100                            14721 Main Street
                                                                                                Alachua, FL 32615-8596


Priatek, LLC                                   Priatek, LLC                                     Priatek, LLC
100 S. Ashley Drive                            c/o Mike Brazerol                                c/o Mike Brazerol
Tampa, FL 33602-5304                           3327 Rising Farm Trail                           3327 Rising Fawn Trail
                                               Suwanee, GA 30024-2040                           Suwanee, GA 30024-2040


Robert B. Branson                              Shashi and Elisa Bharvirkar                      Springs at Sunfield
1501 E. Concord Street                         51 Glenview Drive                                1165 Fire Cracker Drive
Orlando, FL 32803-5411                         West Springfield, MA 01089-3034                  Buda, TX 78610-1208
                              Case 6:21-bk-00835-KSJ                Doc 43       Filed 06/17/21        Page 7 of 11
SunTrust Bank                                         Verizon                                              Robert B Branson +
c/o Solomon, Vigh PA                                  by American InfoSource as agent                      BransonLaw PLLC
PO Box 3275                                           PO Box 4457                                          1501 E. Concord Street
Tampa, FL 33601-3275                                  Houston, TX 77210-4457                               Orlando, FL 32803-5411


Charles A Buford +                                    United States Trustee - ORL +                        Robert S Jones II+
Johnson Pope Bokor Ruppel & Burns LLP                 Office of the United States Trustee                  Jones Law Group
911 Chestnut Street                                   George C Young Federal Building                      5622 Central Avenue
PO Box 1368                                           400 West Washington Street, Suite 1100               St. Petersburg, FL 33707-1718
Clearwater, FL 33757-1368                             Orlando, FL 32801-2210

Jeffrey Ainsworth +                                   Richard B Webber +                                   Audrey M Aleskovsky +
BransonLaw PLLC                                       Post Office Box 3000                                 Office of the United States Trustee
1501 E. Concord Street                                Orlando, FL 32802-3000                               George C. Young Federal Building
Orlando, FL 32803-5411                                                                                     400 West Washington St, Suite 1100
                                                                                                           Orlando, FL 32801-2210

Jacob D Flentke +                                     Note: Entries with a ’+’ at the end of the
BransonLaw, PLLC                                      name have an email address on file in CMECF
1501 East Concord Street
Orlando, FL 32803-5411




                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Internal Revenue Service
400 W. Bay Street
Suite 35045
Stop 5730
Jacksonville, FL 32202




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)John Glasscock                                     (u)Karen S. Jennemann                                (d)Richard B Webber +
                                                      Orlando                                              Post Office Box 3000
                                                                                                           Orlando, FL 32802-3000



End of Label Matrix
Mailable recipients      40
Bypassed recipients       3
Total                    43
Case 6:21-bk-00835-KSJ   Doc 43   Filed 06/17/21   Page 8 of 11

                                                                  "A"
Case 6:21-bk-00835-KSJ   Doc 43   Filed 06/17/21   Page 9 of 11
Case 6:21-bk-00835-KSJ   Doc 43   Filed 06/17/21   Page 10 of 11
Case 6:21-bk-00835-KSJ   Doc 43   Filed 06/17/21   Page 11 of 11
